UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152017 BUSINESS MARKETING SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 80-0154787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1 Broadway, 10th Floor, Cambridge, Massachusetts 02142 (Address of principal executive offices) (617) 806-6869 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o As of August 30, 2010, there were 19,500,000 shares of the registrant’s common stock outstanding. Explanatory Note: Due to clerical errors, the 10-Q previously filed was inadvertently filed without including the balance sheet for the Company. Accordingly, this amendment is being filed to include the balance sheet. No other changes were made. BUSINESS MARKETING SERVICES, INC. QUARTERLY REPORT ON FORM10-Q June 30, 2010 TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Financial Statements F-1 Balance sheets at June 30, 2010 (Unaudited) and March31, 2009 F-1 Statements of operations for the three months ended June 30, 2010 and 2009 (Unaudited) F-2 Statements of operations for the six months ended June 30, 2010 and 2009 (Unaudited) F-3 Statements of cash flows for the six months ended June 30, 2010 and 2009 (Unaudited) F-4 Notes to the Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 4T. Controls and Procedures 7 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 ExhibitIndex 10 BUSINESS MARKETING SERVICES, INC. PARTI - FINANCIAL INFORMATION Item 1.Financial Statements Business Marketing Services, Inc. (a development stage company) FINANCIAL STATEMENTS AS OF JUNE 30, 2 Business Marketing Services, Inc. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheets F-1 Statements of Operations F-2-3 Statement of Stockholders’ Deficit F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 BUSINESS MARKETING SERVICES, INC. (A development stage company) BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS Cash $ 25 $ 946 Total Current Assets 25 946 INTANGIBLE ASSETS Web-based software platform 3,000 - Total Intangible Assets 3,000 - TOTAL ASSETS $ 3,025 $ 946 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued expenses $ 9,301 $ 2,250 Notes payable - stockholder 69,468 10,000 Total Current Liabilities 78,769 12,250 TOTAL LIABILITIES 78,769 12,250 STOCKHOLDERS' DEFICIT Preferred stock - par value $0.0001; 50,000,000 shares authorized; none issues or outstanding - - Common stock - par value $0.0001; 200,000,000 shares authorized 19,500,000 and 19,200,000 shares issued and outstanding, respectively 1,950 1,920 Additional paid-In capital 60,084 45,374 Deficit accumulated during the development stage (137,778 ) (58,598 ) Total Stockholders' Deficit (75,744 ) (11,304 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 3,025 $ 946 See accompanying notesto the financial statements. F-1 BUSINESS MARKETING SERVICES, INC. (A development stage company) STATEMENTS OF OPERATIONS For the Period from For the For the December 7, 2007 Six Months Six Months (inception) Ended Ended through June 30, 2010 June 30, 2009 June 30, 2010 (Unaudited) (Unaudited) (Unaudited) REVENUE $
